Title: To Thomas Jefferson from Charles Willson Peale, 22 June 1796
From: Peale, Charles Willson
To: Jefferson, Thomas


                    
                        Dear Sir
                        Museum June 22d. 1796.
                    
                    The first object of my Life is the inrichment of my Museum, In this view, I mean to continue my labours of preserving Duplicates of American Subjects for the purpose of exchanging them for those of other Countries, altho’ I have been rather unfortunate in an attempt of this kind with Sweden—It is 6 years since I sent, by the recommendation of my friend Dr. Collin, some preserved Birds: This was repeated for 4 years but not a Single return has been made and I believe the Doctor is much hurt by this Negligence of his Countrymen.
                    I have it in my power to make an exchange of Animals generally—of Minerals a small number—but as to Vegetables I have not had time to pay much attention to them as yet; however by the help of Mr. Bartram and some others of my acquaintance in that line, The subjects wished for may be obtained. My third Son having the Talents of preserving the various Subjects of the Animal Kingdom, affords me considerable aid—from which I flatter myself that a reciprocal exchange will be made on our part.
                    I shall be happy if by my labours I can give Satisfaction where you are pleased to recommend me and accept my thanks for your obliging attention to the Interests of the Museum. I am with much respect and esteem Your friend
                    
                        C. W. Peale
                    
                